Name: Commission Regulation (EEC) No 2909/91 of 2 October 1991 introducing a new countervailing charge on fresh lemons originating in Argentina, and repealing Regulation (EEC) No 2822/91
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 276/253. 10. 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2909/91 of 2 October 1991 introducing a new countervailing charge on fresh lemons originating in Argentina, and repealing Regulation (EEC) No 2822/91 Whereas the entry price thus calculated for fresh lemons originating in Argentina, results in the fixing of a higher countervailing charge than that laid down by Commission Regulation (EEC) No 2822/91 of 26 September 1991 introducing a countervailing charge on fresh lemons originating in Argentina (6) ; Whereas, pursuant to Article 26 (2) of Regulation (EEC) No 1035/72, a new countervailing charge should be fixed and Regulation (EEC) No 2822/91 should be repealed ; Whereas, if the system is to operate normally, the entry price should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 Q, as last amended by Regula ­ tion (EEC) No 2205/90 (8),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indient, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1623/91 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Article 25 ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least 0,6 ECU below the reference price for two consecutive market days, a coun ­ tervailing charge must be introduced in respect of the exporting country concerned, save in exceptional circum ­ stances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; Whereas Commission Regulation (EEC) No 1438/91 of 30 May 1991 fixing for the 1991 /92 marketing year the reference prices for fresh lemons (3) fixed the reference price for products of class I at ECU 50,57 per 100 kilo ­ grams net for the month of October 1991 ; Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are avalable less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; Whereas, in accordance with Article 3 ( 1 ) of Commission Regulation (EEC) No 2118/74 (4), as last amended by Regulation (EEC) No 3811 /85 (*), the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; HAS ADOPTED THIS REGULATION : Article 1 A countervailing charge of ECU 19,41 per 100 kilograms net is applied to fresh lemons (CN code ex 0805 30 10) originating in Argentina. Article 2 This Regulation shall enter into force on 3 October 1991 . Commission Regulation (EEC) No 2822/91 is hereby repealed. (') OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 150, 15. 6. 1991 , p. 8 . (3) OJ No L 137, 31 . 5. 1991 , p. 25. (4) OJ No L 220, 10. 8 . 1974, p. 20. 0 OJ No L 368, 31 . 12. 1985, p. 1 . (6) OJ No L 271 , 27. 9 . 1991 , p. 41 . 0 OJ No L 164, 24. 6. 1985, p. 1 . 8 OJ No L 201 , 31 . 7. 1991 , p. 9 . No L 276/26 Official Journal of the European Communities 3. 10. 91 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission